FILED
                            NOT FOR PUBLICATION
                                                                               DEC 2 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OSAMA FARAH,                                     No.   19-70998

              Petitioner,                        Agency No. A202-179-331

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 13, 2020
                               Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,** Chief
District Judge.

      Osama Farah, a native and citizen of Syria, petitions for review of the Board

of Immigration Appeals’ (BIA) decision denying his motion to reopen and

dismissing his appeal of the Immigration Judge’s (IJ) order declining to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the petition in

part and dismiss in part. Because the parties are familiar with the facts, we recite

only those necessary to decide the petition.

      We review the BIA’s denial of a motion to reopen for abuse of discretion.

Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004). The BIA does not

abuse its discretion “unless it acted arbitrarily, irrationally, or contrary to law.” Id.

(quoting Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir. 2003)). Questions of law and

claims of due process violations are reviewed de novo. Id. (citing Lopez v. INS,

184 F.3d 1097, 1099 (9th Cir. 1999); Castillo-Perez v. INS, 212 F.3d 518, 523 (9th

Cir. 2000)). Factual findings are reviewed for substantial evidence. Bhasin v.

Gonzales, 423 F.3d 977, 983 (9th Cir. 2005) (citing Sharma v. INS, 89 F.3d 545,

547 (9th Cir. 1996)).

      1. Farah does not specifically contest the BIA’s determination that his

motion to reopen was untimely. Accordingly, he has waived his claim that the 90-

day time limit to file a motion to reopen should be equitably tolled. 8 U.S.C.

§ 1229a(c)(7)(C)(i); see Singh v. Ashcroft, 361 F.3d 1152, 1157 n.3 (9th Cir. 2004)

(“Issues not raised in an appellant’s opening brief are typically deemed waived.”);

Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir. 1996). Though the BIA

concluded Farah’s motion was untimely, it addressed the merits of his motion and


                                            2
explained it would have denied the motion on the merits. The BIA did not abuse

its discretion by denying his motion to reopen.

      2. “Although not subject to the full range of constitutional protections,

immigration proceedings must conform to the Fifth Amendment’s due process

requirement.” Pangilinan v. Holder, 568 F.3d 708, 709 (9th Cir. 2009). The

record supports the Board’s findings that Farah had ample opportunity to present

evidence and argument relating to his CAT claim to the IJ and BIA before the IJ’s

December 2015 decision and the BIA’s August 2016 decision. Farah testified on

his own behalf, and submitted substantial documentary evidence for the IJ’s

consideration prior to the IJ’s December 2015 decision. Though the initial hearing

before the IJ primarily focused on Farah’s applications for asylum and

withholding, he testified to his fear that he would be tortured in Syria and his

counsel submitted evidence supporting his CAT claim, including evidence relating

to Christians in Syria. Accordingly, we conclude Farah has not shown the lack of a

hearing on remand rendered the proceedings “so fundamentally unfair that [he]

was prevented from reasonably presenting his case.” Ibarra-Flores v. Gonzales,

439 F.3d 614, 620 (9th Cir. 2006) (quoting Colmenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000)).




                                           3
         Moreover, Farah has not demonstrated he was prejudiced by the lack of a

hearing on remand because he has not submitted evidence showing “that the

outcome of the proceeding may have been affected by the alleged violation.” Id. at

621 (quoting Colmenar, 210 F.3d at 971). Much of the evidence he submitted in

support of his motion to reopen was not new, and what new evidence he did submit

was cumulative of the evidence submitted at his original hearing. Further, Farah

did not submit any affidavits describing what new testimony he or any other person

would provide to show he would likely be subjected to torture were he returned to

Syria.

         3. The BIA also did not abuse its discretion by determining that Farah did

not present any “new and material evidence” that would warrant reopening.

8 C.F.R. § 1003.23(b)(3). As noted previously, the majority of evidence Farah

submitted with his motion to reopen was not new, and what new evidence he did

submit was cumulative of the evidence submitted prior to the IJ’s December 2015

decision. Accordingly, Farah did not show a “reasonable likelihood that the

statutory requirements for relief [were] satisfied.” Tadevosyan v. Holder, 743 F.3d

1250, 1255 (9th Cir. 2014).

         4. Farah did not exhaust his argument that the persecutor bar should not

apply because he was under duress or compulsion, and we dismiss this portion of


                                           4
the petition for lack of jurisdiction. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.

2004) (“It is a well-known axiom of administrative law that if a petitioner wishes

to preserve an issue for appeal, he must first raise it in the proper administrative

forum.”).1

      PETITION DENIED IN PART AND DISMISSED IN PART.




      1
             Farah’s motion for stay of removal (Dkt. #1) and supplemental motion
to stay removal (Dkt. #5) are DENIED as moot.
                                           5